OPINION
Martha Hill Jamison, Justice
On July 13, 2016, the trial court issued a judgment denying minor Applicant Jane Doe’s request for a court order authorizing her to consent to an abortion without the parental notice and consent required by sections 33.002 and 33.0021 of the Texas Family Code (“judicial bypass”). On July 25, 2016, this court issued a judgment affirming the trial court’s denial of the application and stating that an opinion would follow. The reasons for this court’s judgment are explained in this opinion, which has been written in a way to preserve the confidentiality of the identity of the minor. See Tex. Fam. Code Ann. § 33.004(c-l).
Factual and Procedural Background
Applicant filed her application for a judicial bypass on July 7, 2016 pursuant to section 33.003 of the Texas Family Code. She was 17 years old on this date. Applicant asserted both statutory grounds for obtaining a judicial bypass; (1) that she is mature and sufficiently well informed to make the decision to have an abortion performed without notification to or consent of her mother; and (2) that notification and attempt to obtain consent would not be in her best interest.1 See Tex. Fam. Code § 33.003®.
Hearings were conducted on the application on July 7, 2016, at which a guardian ad litem was appointed for Applicant, and on July 13, 2016. The court heard testimony from Applicant and her-, aunt. The guardian ad litem also addressed the court. On July 13, 2016, the trial court signed a judgment that denied the application and found based on the testimony and evidence presented that “Applicant is mature and sufficiently well informed to make the decision to have an abortion performed without notification to or consent of her parent, however, the Court finds the notification and attempt to obtain consent would be in the best interest of the minor.” Applicant appealed to this court, arguing that the trial court was required by the statute to grant the application based on its finding that Applicant is mature and sufficiently well informed.
Analysis
A. Overview of Statutory Structure
According to the United States Supreme Court, the State may not impose a blanket provision requiring the consent of a parent as a condition for abortion of an unmarried minor; the State must provide a mechanism to allow for exceptions. See Bellotti v. Baird, 443 U.S. 622, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979). The Texas Legislature enacted such a mechanism in 1999 as Chapter 33 of the Texas Family Code. The Texas Supreme Court construed and applied the statute in eight opinions during 2000 and.2002.2
*316The Texas Legislature amended Chapter 33 of the Family Code in 2003 and 2015. The 2015 amendments have a particular bearing on this appeal. Among other things, these amendments (1) changed the burden of proof for obtaining a judicial bypass from “preponderance of the evidence” to “clear, and convincing evidence,” and (2) added section 33.003(i-l), which discusses factors the court may consider in determining whether the minor is mature and sufficiently well informed to obtain a judicial bypass. See Tex. Fam. Code § 33.003G) and (i-1).
The legislature added Chapter 171 to the Health and Safety Code in 2003. Among other things, this chapter mandates informational materials that must be published by the Texas State Department of Health Services (the Department) and furnished to the minor. See Tex. Health & Safety Code §§ 171.012,171.014.
The Texas Supreme Court has not issued any opinions construing these statutes in light of these amendments and additions. In 2015, the Texas Supreme Court issued an order amending the Rules and Forms for a Judicial Bypass of Parental Notice and Consent, originally approved in 1999, to address some of these amendments and additions.
B. Applying Section 33.001(i-3) of the Family Code
Section 33.001(i-3) of the Family Code provides:
The court shall enter an order authorizing the minor to consent to the performance of the abortion without notification to and consent of a parent, managing conservator, or guardian and shall execute the required forms if the court finds by clear and convincing evidence, as defined by Section 101.007, that:
(1) the minor is mature and sufficiently well informed to make the decision to have an abortion performed without notification to or consent of a parent, managing conservator, or guardian; or
(2) the notification and attempt to obtain consent would not be in the best interest of the minor.
Tex. Fam. Code § 33.003(i-3) (emphases added).3
Based on the trial court’s affirmative finding on subsection (1), its negative finding on subsection (2), and its denial of the application, it appears that the trial court interpreted section 33.001(i-3) to require the minor to prove both subsections (1) and (2) to be entitled to relief. We disagree because the statute’s unambiguous terms dictate otherwise. The use of “shall” and “or” in the statute imposes a mandatory duty on the trial court to enter a judicial bypass order if it makes either of the two stated findings. See Tex. Gov’t Code § 311.016(2). Thus, if the trial court finds by clear and convincing evidence that the minor is mature and sufficiently well-in*317formed or that notification and attempt to obtain consent would not be .in the best interest of the minor, then the court must grant the minor’s application. See In re Doe 2, 19 S.W.3d 278, 289 (Tex.2000) (Owen, J., concurring). “[T]he trial court has no discretion in the matter.” Id.
Applicant therefore argues that because the trial court found in its judgment that “[t]he Applicant is mature and sufficiently well informed to make the decision to have an abortion performed without notification to or consent of her parent ... ”, the trial court was required under section 33.003(i-3)(1) to grant her application for a judicial bypass and erred by denying it. While we agree with Applicant’s interpretation of section 33.003(i-3), we conclude that the trial court did not err by denying the application because as discussed below, the evidence is not legally sufficient under a “clear and convincing evidence” standard to support the trial court’s finding that Applicant is “sufficiently well informed to make the decision to have an abortion performed without notification to or consent of a parent.”4
C. Standard of Review for Legal Sufficiency of the Evidence when Clear and Convincing Evidence Is Required
In reviewing the legal sufficiency of the evidence supporting a finding that, as here, must be proven by clear and convincing evidence, “an appellate court must ‘look at all the evidence in the light most favorable to the finding to determine whether a reasonable trier of fact could have formed a firm belief or conviction that its finding was true.’” Diamond Shamrock Ref. Co. v. Hall, 168 S.W.3d 164, 170 (Tex.2005) (quoting Sw. Bell Tel. Co. v. Garza, 164 S.W.3d 607, 627 (Tex.2004)). “In cases requiring clear and convincing evidence, even evidence that does more than raise surmise and suspicion will not suffice unless that evidence is capable of producing a firm belief or conviction that the allegation is true.” In re K.M.L., 443 S.W.3d 101, 113 (Tex.2014). “If the reviewing court determines that no reasonable factfinder could form a firm belief or conviction that the matter to be proven is true, then the court must conclude that the evidence is legally insufficient.” Id.
D. Requirements for Proving that a Minor is “Sufficiently Well Informed”
In In re Doe, 19 S.W.3d 249 (Tex.2000) (Doe 1), the Texas Supreme Court construed the version of section 33.003(i) in effect before the 2016 amendments. There, the court held that the minor must prove three things to establish that she is “sufficiently well informed”:
First, she must show that she has obtained information from a healthcare provider about the health risks associated with an abortion and that she understands those risks. That would include an understanding of the risks associated with the particular stage of the minor’s pregnancy.
Second, she must show that she understands the alternatives to abortion and their implications. As with any medical *318procedure, part of making an- informed decision is knowing the available, alternatives. A minor should be able to demonstrate that she has given thoughtful consideration to her alternatives, including adoption and keeping the child. She should also understand that the law requires the father to assist in the financial support of the child, (citation omitted). She should not be required to justify why she prefers abortion above other options, only that she is fully apprised of her options.
Third, she must show that she is also aware-of the emotional and psychological dspects of undergoing an abortion, which can be significant if not severe for some women. She must also show that she has considered how this decision might affect her family relations. Although the minor need not obtain this information from licensed, professional counselors, she must show that she has received, information about these risks from reliable and informed sources, so that she is aware of and has considered these aspects of the abortion procedure.
Id. at 256-57 (emphases added). See also In re Doe 4, 19 S.W.3d 337, 339 (Tex.2000) (restating these three required showings).5
Regardless of whether Applicant made the first and second showing in this case, as ■ discussed below, we; conclude that Applicant failed to produce clear and convincing evidence on this record that she, is aware of the emotional and psychological aspects associated with undergoing an abortion.
Doe 1 was decided in 2000. We must evaluate the potential effect of the 2015 amendments to Chapter 33 of the Family Code and the 2003 addition of Chapter 171 of the Health and Safety Code on Doe 1 ⅛ third required showing. The Legislature amended Chapter 33 to add section 33.003 (i-1), which requires the court to consider certain factors in determining whether the minor is mature and sufficiently well informed. It provides:
In determining whether the minor meets the requirements of Subsection (i)(l), the court shall consider the experience, perspective, and judgment of the minor. The court may:
(1) consider all relevant factors, including:
(A) the minor’s age;
(B) the minor’s life experiences, such as working, traveling independently, or managing her own financial affairs; and
(C) steps taken by the minor to explore her options and the consequences of those options;
(2) inquire as to the minor’s reasons for seeking an abortion; ■
(3) consider the degree to which the minor is informed about the state-published informational materials described by Chapter 171, Health and Safety Code; and
(4) require the minor to be evaluated by a licensed mental health counselor, who shall return the evaluation to the court for. review within three business days.
Tex. Fam. Code § 33.003(i-l) (emphases added).6 Section 33.003(i—1) permits the court to consider the steps taken by the minor to explore her options and the consequences of those options. These conse*319quences potentially would include the emotional and psychological aspects of undergoing an abortion. But the amended statute does not, expressly state that the minor must prove she is aware of the emotional and psychological aspects of undergoing an abortion.
In 2003, the Legislature enacted Chapter 171 of the Health and Safety Code (the Woman’s Right to Know Act). See Health & Safety Code § 171.001. Section 171.014(a) of the Act requires the Department to publish informational materials to provide certain information required by sections 171.012, 171.015 and 171.016. See Tex. Health & Safety Codé § 171.014(a).
The Department created and published in 2003 a booklet entitled “A Woman’s Right to Know Information Material” to provide the informational materials required by section 171.014(a). See Texas Register, Volume 37, Number 34, page 6,456 (August 24, 2012). Section 172 of the Department’s regulations states that “Booklet” means “‘A Woman’s Right to Know Information Material’ that includes certain information specified in Health and Safety Code, Chapter 171.” See Texas Registei, Volume 37, Number 34, pages 6391-6818 (August 24, 2012).7
The booklet is published by the Department and maintained on its website as required by statute. It contains a section entitled, “Emotional Side of an Abortion.”8 This section discusses the emotional and psychological aspects of undergoing an abortion as follows:
You should know that women experience different emotions after -an abortion. Some women may feel guilty, sad, or empty, while others may feel relief that the procedure is over. Some women have reported serious psychological effects after their abortion, including depression, grief, anxiety, lowered self-esteem, regret, suicidal thoughts and behavior, sexual dysfunction, avoidance of emotional attachment, flashbacks, and substance abuse. These emotions may appear immediately after an abortion, Qr gradually over a longer period of time.
Counseling or support before and after your abortion is very important. If family help and support are not available to you, it may be harder for you to deal with the feelings that'appear after an abortion. Talking with- a professional counselor before having an abortion can help a woman better understand her decision' and the feelings she may experience after the procedure. If counseling is not available to the woman, these feelings may be more difficult to handle. Many pregnancy-resource centers offer pre- ' and post-abortion counseling services; these centers are listed in the resource directory.
Section 33.003(i-l) provides that the trial court may consider the degree to which the minor is informed about the state-published ■ informational materials (ie. the “A Woman’s Right to Know” booklet) that includes the above-stated information re*320garding the emotional and psychological aspects of undergoing an abortion.
The 2015 amendments did not change the “sufficiently well informed” language of section 33.003(i), which the supreme court interpreted in Doe 1 to require that the minor show that she is aware of the emotional and psychological aspects of undergoing an abortion.9 See In re Doe, 19 S.W.3d at 256-57; see also Patton v. Am. Home Mut. Life Ins. Co., 143 Tex. 373, 377, 185 S.W.2d 420, 422 (1945) (“[S]ince such statutes had been reenacted by the Legislature after the statutes had been construed by the courts, it is to be presumed that the Legislature intended the statutes to operate ... as interpreted .... ”). We therefore conclude that the “sufficiently well informed” language mandates the three required showings identified in Doe 1 even after the 2015 amendments to Chapter 33 of the Family Code and the 2003 addition of Chapter 171 of the Health and Safety Code. See Doe 1, 19 S.W.3d at 256-57. Thus, we conclude Applicant had the burden of proving by clear and convincing evidence that she is aware of the emotional and. psychological aspects of undergoing an abortion.
E. No Clear And Convincing Evidence that Doe Is Aware of the Emotional and Psychological Aspects of Undergoing An Abortion
At the July 13 hearing, the ad litem attorney stated Applicant has seen the fetus on an ultrasound and has heard the fetus’s heartbeat. Applicant testified as follows at the July 7 hearing in response to her lawyer’s questions:
Q. I gave you the booklet from the Department of Health that talks about the stage of pregnancies and actually the clinic gave it to you. You already had one. But the stage of the pregnancy, risks, problems, options. Do you feel like you understood all those?
A. Yes, ma’am.
The trial court reasonably could have determined that the referenced booklet is “A Woman’s Right to Know” because it is published by the Department and it discusses the subject matters referenced in the lawyer’s question.
Applicant also testified as follows at the July 7 hearing in response to the court’s questions:
Q. When you went to the doctor, did you get any information or literature or printed materials from a doctor?
A. About the procedure?
Q. Yes.
A. Yes, sir.
Q. Did you get any information from the doctor about alternatives to abortion?
A. Yes, sir.
Q. And did you read those documents?
A. Yes, sir.
Q. I say documents. Did you read that information?
A. Yes, sir.
Q. Did you understand that information?
A. Yes, sir.
*321The trial court reasonably could have concluded that one of the documents that Applicant received from the doctor is “A Woman’s Right to Know” because section 171.013 of the Health and Safety Code requires a doctor to furnish that booklet to the minor at least 24 hours before the abortion is to be performed. See Tex. Health & Safety Code § 171.013(a).10
Both the trial court and our court may take judicial notice of the content of “A Woman’s Right to Know” and that it discusses some of the emotional and psychological aspects of undergoing an abortion under Texas Rule of Evidence 204(b)(1).11 The record indicates that the trial judge was familiar with the booklet as he, on his own initiative, questioned Applicant about whether she received, read and understood it. We presume the trial judge took judicial notice of the booklet and its contents.12
However, Applicant’s general testimony that she read the booklet is not sufficient by itself to establish the third required showing of Doe 1. Applicant did not specifically testify that she read and understood the “Emotional Side of an Abortion” section of the booklet that discusses these aspects.
At the July 7 hearing, Applicant testified that she visited with a counselor at a “crisis pregnancy center” for an hour and a half and that the center gave her literature. At the July 13 hearing, Applicant’s aunt testified that she and Applicant returned to the crisis, pregnancy center and the center’s representative indicated that the center was not going to help Applicant unless she was going to keep the baby or put the baby up for adoption. Applicant’s aunt further testified that she and Applicant also went to a medical clinic13 and that the personnel at the clinic
talked to [Doe] and informed her of everything on their end, and, you know, if she was to do it, what everything would incur. And then after that we, you know, went home and talked about it even more. • That, way, you know the decision was not made the day that we went there. The decision was made after that. That way she knew the reality of both ends.
The trial court’s examination of the aunt continued as follows:
Q. Okay. And do you feel like she understood what her options were?
A. Oh, yeah, absolutely.
*322Q. And are you convinced that she carefully considered each of those options?
A. I am.
The aunt answered affirmatively when asked whether, in her opinion, Applicant was mature enough to make the decision without involving her mother and was sufficiently well informed to make an informed decision.14
At the July 13 hearing, the ad litem stated to the court:
[S]he has seen the baby on the ultrasound. She’s heard the heartbeat. They’ve had a counselor with her at the other clinic; and they went through everything, talking with her as to what the ramifications of this decision were. She did also see the first clinic, though, the pregnancy crisis clinic; and they talked to her about her options for keeping the child. And, so, she was able to see both sides of it.
The sufficiency of this evidence must be evaluated in the light of supreme court precedent. In In re Doe, 19 S.W.3d 346, 361 (Tex.2000) (Doe 2), the Texas Supreme Court concluded that Doe conclusively established that she was aware of the emotional and psychological aspects of undergoing an abortion based on the following evidence:
Doe spoke to an older relative and another minor about their abortion decisions and how they felt about them. After this, Doe discussed the emotional effects of abortion with the organization’s counselor, who also gave Doe written materials about the emotional consequences of abortion. Doe read these materials several times. Although she did not discuss the emotional consequences of abortion with anyone opposed to abortion, she was not required to do so. .
Doe testified that, after consulting these sources, she understood that many women experience guilt after an abortion and some women experience depression, but that abortion also provided many women with a feeling of relief. Doe did not merely consider these emotional Consequences in the abstract; she carefully considered how each of these alternatives would affect her emotionally. She reasoned that all of her choices would involve guilt, but that she felt most comfortable with the decision to have an abortion.
Doe also indicated that she understood the gravity of her decision. She considered how abortion would affect her emotionally in light of its serious consequences. Doe asked to see the fetus on the ultrasound video, testifying that she considered it her responsibility, to do so. Doe also testified that she understood and considered the fetus’s development. Doe understood that her decision to terminate her pregnancy was irrevocable, and consequently recognized the seriousness of her decision. She also considered an abortion’s effects on her spiritual well-being and concluded, based on her personal spiritual beliefs, that it would not have an adverse effect.15 (Citation omitted.)
In this case, there is no direct testimony that Applicant is aware of the emotional and psychological aspects of undergoing an abortion. Whether she is aware of the emotional and psychological aspects of un*323dergoing an abortion was not expressly mentioned or inquired about at either the July 7 or 18 hearing. See In re Doe 3, 19 S.W.3d 300, 302-03 (Tex.2000) (Gonzales, J., concurring) (noting the record did not establish as a matter of law that Doe was aware of the emotional and psychological aspects of undergoing an abortion because there was no testimony that she was aware of those aspects). The record does contain various general statements to' the effect that Applicant understands her options, had been told “everything” and is aware of “the reality.” But this testimony is not clear that the terms “options,” “everything,” and “reality” include the-emotional and psychological aspects of undergoing an abortion.
After considering all of the evidence in the light most favorable to the trial court’s finding, we conclude that a reasonable trier of fact could not have formed a firm belief or conviction on this record that Doe was aware of and considered the emotional and psychological aspects of undergoing an abortion. See Hall, 168 S.W.3d at 170. Accordingly, the evidence is legally insufficient to support the trial court’s finding, by clear and convincing evidence, that Applicant is sufficiently well informed. We therefore disregard this finding.16
F. No Abuse of Discretion in Best Interest Determination
The trial court did not find by clear and convincing evidence that the notification and attempt to obtain consent would not be in the best interest of Applicant as required by section 33.003(i-3)(2) in order for her request to be granted; rather, the trial court found that this would be in the best interest of Applicant.
Applicant’s brief does not present any issue as to whether the trial court abused its discretion with regard to its best interest determination. Normally, this would preclude our court from reviewing this issue. “Grounds of error not asserted by points of error or argument are considered waived on appeal.” Fort Bend Cnty. Drainage Dist. v. Sbrusch, 818 S.W.2d 392, 395 (Tex.1991); Cont'l Carbon Co. v. Nat’l Union Fire Ins.. Co. of Pittsburgh, No. 14-11-00162-CV, 2012 WL 1345748, at *4 (Tex.App.—Houston [14th Dish] Apr. 17, 2012, no pet.) (mem. op., not designated for publication). However, because this is a special appeal provided for by section 33.004 of the Family Code in which the minor may but is not required to file a brief, we conclude that the general rule that .an appellate court may not consider an issue that is not raised in the appellant’s brief does not apply. So we proceed to consider this issue.
A trial court’s determination regarding whether notification is in the minor’s best interests is reviewed under the abuse of discretion standard. In re Doe 2, 19 S.W.3d 278, 281 (Tex.2000). “Unlike the ‘mature arid sufficiently well informed’ determination, in which the .trial court is solely making factual findings, determining the minor’s best interests requires the trial court to balance the possible benefits and detriments to the minor in notifying her *324parents.” Id. “This type of balancing necessarily involves the exercise of judicial discretion and should be reviewed on that basis.” Id.
A trial court abuses its discretion if it acts arbitrarily, unreasonably, or without reference to any guiding rules or principles. Chavez v. Chavez, No. 14-14-00481-CV, 2016 WL 1613240, at *2 (Tex.App.— Houston [14th Dist.] April 21, 2016, no pet. h.). Under an abuse-of-discretion standard, legal and factual insufficiency are not independent grounds of error, but rather are relevant factors in assessing whether the trial court abused its discretion. Id. There is no abuse of discretion as long as some evidence of a substantive and probative character exists to support the trial court’s exercise of its discretion. Id.
Section 33.003(i-2) of the Family Code provides:
(i-2) In determining whether the notification and the attempt to obtain consent would not be in the best interest of the minor, the court may inquire as to: '
(1) the minor’s reasons for not wanting to notify and obtain consent from a parent, managing conservator, or guardian;
(2) whether notification or the attempt to obtain consent may lead to physical or sexual abuse;
(3) whether the pregnancy was the result of sexual abuse by a parent, managing Conservator, or guardian; and
(4) any history of physical or sexual abuse from a parent, managing conservator, or guardian.
Tex. Fam. Code § 33.003(i-2).17
In In re Doe 4, 19 S.W.3d 337, 339-40 (Tex.2000), the Texas Supreme Court provided the following guidance for making the “best interest” determination:
In making this determination, the “trial court should weigh the advantages and disadvantages of parental notification in the minor’s specific situation.” Doe 2, 19 S.W.3d at 282. To aid in this determination, we have listed five factors for the trial court to consider: (1) the minor’s emotional or physical needs; (2) the possibility of emotional or physical danger to the minor; (3) the stability of the minor’s home and whether notification would cause serious and lasting harm to the family structure; (4) the relationship between' the parent and the minor and the effect of notification on that relationship; and (5) whether notification may lead the parents to withdraw emotional and financial support from the minor. Id. at 282. Because the determination must be made based on the specific facts of each case, these factors are not exhaustive. The trial court should therefore consider all relevant circumstances, including the minor’s credibility, in making the best-interests determination. Id. at 282; Doe 4(I), 19 S.W.3d at 325.
The evidence relevant to these factors was as follows. Applicant testified to instances of past physical abuse.18 Applicant testified that her mother has anger issues and has hit, kicked, and slapped her before. The risk of physical abuse or physical danger no longer exists or is remote because Applicant has not lived with her mother for over six months.
Applicant testified that she believed that if she informed her mother that *325she was pregnant and that she had decided to have an abortion, her mother would kick Applicant out of the house, stop talking to her, and would “be very, very mad.” “[A] minor’s generalized fear of telling her parents does not, by itself, establish that notification would not be in the minor’s best interests.” In re Doe 2, 19 S.W.3d at 282. Further, Applicant admitted that her mother could not kick her out of the house because she no longer lived with her mother.
The risk that the mother would withdraw financial support and emotional support is nonexistent or not significant. Applicant currently receives no financial support from her mother and does not appear to rely on her mother for any emotional support. Applicant does not have a close relationship with her mother. She has only had sporadic communication ■with her mother, every month or so.
Based on this reeord, we conclude that Applicant has not shown that the trial court clearly abused its discretion by failing to find that the notification and attempt to obtain consent would not be in the best interest of Applicant.
Conclusion
For these reasons, on July 25, 2016, we issued a judgment that affirmed the trial court’s denial of the application for a judicial bypass.
Frost, C.J., Concurring

. Applicant has only one living parent and no managing conservator or guardian’.


. See In re Doe 10, 78 S.W.3d 338 (Tex.2002); and In re Doe 11, 92 S.W.3d 511 (Tex.2002); In re Doe 1, 19 S.W.3d 249 (Tex.2000); In re Doe 2, 19 S.W.3d 278 (Tex.2000); In re Doe 3, 19 S.W.3d 300 (Tex.2000); In re Doe 4, 19 *316S.W.3d 322 (Tex.2000); In re Doe 4, 19 S.W.3d 337 (Tex.2000); In re Doe 1, 19 S.W.3d 300 (Tex.2000).


. Section 33.001(i-3) was rewritten by the Legislature in 2015 and was incorporated by the Texas Supreme Court in 2015 into Rule 2.5(b) of the Rules for a Judicial Bypass of Parental Notice and Consent under Chapter 33. Rule 2.5(b) provides: .
Grounds for granting application. The court must grant the application if the minor establishes, by clear and convincing evidence:
(1) that the minor is mature and sufficiently well informed to make the decision to have an abortion performed without notice to, or consent of, a parent, managing conservator, or guardian; or
(2) that the notification or attempt to obtain consent would not be in the minor’s best interest.


. "Where, as here, a case is tried without a jury and the trial court issues findings of fact, the reviewing court is bound by any unchallenged finding unless the evidence is legally insufficient to support it." Saulsberry v. Ross, 485 S.W.3d 35, 41 (Tex.App.—Houston [14th Dist.] Nov. 3, 2015, no pet.) (emphasis, added) (citing Tenaska Energy, Inc. v. Ponderosa Pine Energy, LLC, 437 S.W.3d 518, 523 (Tex.2014)). Here, we cannot rely on the trial court’s finding that Applicant is mature and sufficiently well informed because the evidence is legally insufficient to support that finding. Further, we must uphold a lower court’s judgment on any legal theory that supports it, even if the court gives an incorrect reason for its judgment. See Guar. County Mut. Ins. Co. v. Reyna, 709 S.W.2d 647, 648 (Tex.1986).


. We conclude, as is relevant infra, that the Department qualifies as a “reliable and informed source” under Doe I.


. Section 33.001(1-1) was incorporated verbatim by the Texas Supreme Court in 2015 into Rule 2.5(c) of the Rules for a Judicial Bypass of Parental Notice and Consent under Chapter 33.


. Both the trial court and our court may and should take judicial notice of these regulations. The power of the trial court to take judicial notice of the contents of the Texas Register and Texas Administrative Code is indisputable. Eckmann v. Des Rosiers, 940 S.W.2d 394, 399 (Tex.App.—Austin 1997, no writ). In fact, the duty of the trial court to take judicial notice of agency regulations published in the Texas Register and Texas Administrative Code is mandatory, even in the absence of a request to take judicial notice. Id. See also Tex, Gov’t Code §§ 2002.022, 2002.054 (stating that the Texas Register and state agency rules "are to be judicially noticed’’).


. A revised May 2016 draft of the booklet is currently under review by the Department.


. The version of Family Code section 33.003(i) applicable when Doe 1 was decided ■ in 2000 required the court to determine by a preponderance of the evidence "whether the minor is mature and sufficiently well informed to make the decision to have an abortion performed without notification to either of her parents or a managing conservator or guardian.” Act of May 25, 1999, 76th Leg., R.S., ch. 395, § 1, 1999 Tex. Gen. Laws. 2466, 2469. The current version of Family Code section 33.003(i) requires the court to determine by clear and convincing evidence "whether the minor is mature and sufficiently well informed to make the decision to have an abortion performed without notification to or consent of a parent, managing conservator, or guardian." Tex. Fam. Code § 33.003(i).


. Additionally, section 171.012(a)(5) provides that before receiving the required sonogram, the minor must certify that the informational materials have been provided. Tex. Health & Safety Code § 171.012(a)(5).


. “A Woman’s Right to Know” is posted on the Department’s website at www.dshs.texas, ' gov/wrtk/default.shtm?terms-A% 20woman% 27s% 20right% 20to% 20know. The material issued by a public authority, such as the Department, pursuant to law is self-authenticating. See Tex. R. Evid. 902(5). It is proper to take judicial notice of documents on government websites, such as this booklet. See Williams Farms Produce Sales, Inc. v. R & G Produce Co., 443 S.W.3d 250, 259 (Tex.App.— Corpus Christi 2014, no pet.); see also Pak v. AD Villarai, LLC, No. 05-14-01312-CV, 2016 WL 637736, at *6 n. 2 (Tex.App.—Dallas Feb. 16, 2016), reh’g denied, 487 S.W.3d 775 (Tex.App.—Dallas 2016, no pet.) (recognizing that the court may take judicial notice of documents on government websites).


. Cf. Ross v. 3D Tower Ltd., 824 S.W.2d 270, 273 (Tex.App.—Houston [14th Dist.] 1992, writ denied) ("Even where a plaintiff does not request the court to do so, and where the court does not announce that it took notice, a reviewing court may nevertheless presume that the trial court took judicial notice of reasonable attorney’s fees,”).


. The name of the clinic is omitted to preserve the confidentiality of the identity of the pregnant minor.


. Rule 2.4(e) of the Rules for a Judicial Bypass of Parental Notice and Consent under Chapter 33, entitled "Hearing to be Informal,” states "[T]he court should attempt to rule on the application without regard to technical defects in the application or the evidence."


. The statute in effect at the time of Doe 2 required a preponderance of the evidence.


. We are not required to review the factual sufficiency of the evidence to support the trial court’s finding. In In re Jane Doe; the Supreme Court of Texas stated that courts of appeals may not reverse and remand judicial bypass proceedings. 19 S.W.3d at 257, n. 3 ("Texas Parental Notification Rule 3.3(b) does not allow a court of appeals to remand. ...”). Because the appellate remedy for factual insufficiency of the evidence is to reverse the judgment and remand, we conclude that courts of appeals may not review the trial court’s findings in such proceedings for factual sufficiency. See id.; see also Wright Way Spraying Serv. v. Butler, 690 S.W.2d 897, 898 (Tex.1985) (appellate court has no jurisdiction to render judgment on a factual insufficiency point).


. Section 33.001(i-2) was incorporated verbatim by the Texas Supreme Court in 2015 into Rule 2.5(d) of the Rules for a Judicial Bypass of Parental Notice and Consent under Chapter 33.


. Certain details of past physical abuse are omitted to preserve the confidentiality of the identity of the pregnant minor.